In an action by a materialman against a contractor and its surety for materials furnished to the contractor, the surety appeals from an order of the Supreme Court, Richmond County, dated February 5, 1963, which denied its motion: (a) to strike the action from the nonjury calendar for the January 1963 Trial Term, pursuant to the Special Rule (art. IV) of this court regulating calendar practice of the Supreme Court in this Department; and (b) to deny plaintiff a preference in trial under rule 10 of the Rules of the Supreme Court, Richmond County. Order, affirmed, with $10 costs and disbursements. No opinion. (See Thompson & Sons v. Castleton Contr. Co., 18 A D 2d 1109.) Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.